Citation Nr: 0801081	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  04-10 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased compensable evaluation for 
residuals of a fracture of the left 4th and 5th ribs.

2.  Entitlement to an increased compensable evaluation for 
residuals of a concussion, claimed as brain injury with 
headaches, insomnia and dizziness.

3.  Entitlement to service connection for degenerative joint 
disease of the left knee, including as secondary to the 
service-connected residuals of a fractured left femur with 
marked overriding and shortening of the left lower extremity.

4.  Entitlement to service connection for degenerative joint 
disease of the right knee, including as secondary to the 
service-connected residuals of a fractured left femur with 
marked overriding and shortening of the left lower extremity.

5.  Entitlement to service connection for degenerative joint 
disease of the lumbar spine, including as secondary to the 
service-connected residuals of a fractured left femur with 
marked overriding and shortening of the left lower extremity.

6.  Entitlement to service connection for degenerative 
changes of the right hip, including as secondary to service-
connected disabilities, including as secondary to the 
service-connected residuals of a fractured left femur with 
marked overriding and shortening of the left lower extremity.

7.  Entitlement to service connection for degenerative 
changes of the cervical spine, including as secondary to 
service-connected disabilities, including as secondary to the 
service-connected residuals of a fractured left femur with 
marked overriding and shortening of the left lower extremity.

8.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from May 1968 until July 1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2003 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The Board notes that in December 2002, the veteran sought 
service connection for a cervical spine condition.  As this 
application referenced the Diagnostic Code for the fractured 
ribs, the RO interpreted this as an increased evaluation 
claim.  In the May 2003 rating decision which denied an 
increased evaluation for residuals of fractured ribs, the RO 
also denied service connection for a cervical spine 
condition.  In his August 2003 Notice of Disagreement, the 
veteran disagreed with the denial of service connection for 
the cervical spine condition.  As the February 2004 Statement 
of the Case addressed both the cervical spine condition and 
the fractured ribs, and a subsequent Substantive Appeal was 
timely filed, the Board finds that both appeals were 
perfected.  However, the Board will address the claim for 
entitlement to service connection for a cervical spine 
condition separately from the claim for an increased 
evaluation for residuals of fractured left 4th and 5th ribs.  


FINDINGS OF FACT

1.  There is no evidence the veteran had a removal of a rib 
or resection of two or more ribs without regeneration. 

2.  The veteran is not shown to have neurological 
disabilities related to the service-connected concussion, 
including hemiplegia, epileptiform seizures, or facial nerve 
paralysis.

3.  The veteran's headaches, dizziness and insomnia are not 
shown to be related to the service-connected concussion.  

4.  Degenerative joint disease of the left knee was not 
manifested during service, is not causally or etiologically 
related to service, and had not manifested to a compensable 
degree within one year of discharge. 

5.   Degenerative joint disease of the right knee was not 
manifested during service, is not causally or etiologically 
related to service, and had not manifested to a compensable 
degree within one year of discharge. 

6.  Degenerative joint disease of the lumbar spine was not 
manifested during service, is not causally or etiologically 
related to service, and had not manifested to a compensable 
degree within one year of discharge.

7.  Degenerative changes of the right hip were not manifested 
during service, are not causally or etiologically related to 
service, and had not manifested to a compensable degree 
within one year of discharge.

8.  Degenerative changes of the cervical spine were not 
manifested during service, are not causally or etiologically 
related to service, and had not manifested to a compensable 
degree within one year of discharge.

9.  The service-connected residuals of a fractured left femur 
with marked overriding and shortening of the left lower 
extremity are not shown to have caused or aggravated the 
degenerative joint disease of the knees, hips, lumbar or 
cervical spine.

10.  Tinnitus was not manifested during service and is not 
causally or etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for residuals 
of a fracture of the left 4th and 5th ribs have not been met. 
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.71a, 
Diagnostic Codes 5297 (2007).

2.  The criteria for an initial compensable evaluation for 
residuals of a concussion have not been met. 38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1-4.14, 4.124a, Diagnostic Codes 8045 (2007).

3.  The criteria for entitlement to service connection for 
degenerative joint disease of the right knee have not been 
met. 38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 
2002); C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 
3.310 (2007).

4.  The criteria for entitlement to service connection for 
degenerative joint disease of the left knee have not been 
met. 38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 
2002); C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 
3.310 (2007).

5.  The criteria for entitlement to service connection for 
degenerative joint disease of the lumbar spine have not been 
met. 38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 
2002); C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 
3.310 (2007).

6.  The criteria for entitlement to service connection for 
degenerative changes of the hip have not been met. 
38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2002); 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 
(2007).

7. The criteria for entitlement to service connection for 
degenerative changes of the cervical spine have not been met. 
38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2002); 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 
(2007).

8.  The criteria for entitlement to service connection for 
tinnitus have been approximated. 38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the veteran dated in January 2003, September 2003 and 
February 2005 that fully addressed the notice elements of 
Quartuccio v. Principi.  Although the notice provided did not 
address either the rating criteria or effective date 
provisions that are pertinent to the veteran's claim, such 
error was harmless given that the veteran's claims for 
service connection and increased evaluation are being denied, 
and hence no rating or effective date will be assigned.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  Therefore, 
the Board finds that the veteran has not been prejudiced in 
the Board's favorable adjudication of this claim.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
medical records, VA outpatient treatment records and records 
from the Social Security Administration.  The veteran 
submitted private medical records, statements of his spouse 
and daughter and medical articles in support of his claim.  
Additionally, the veteran was afforded VA examinations in 
connection with his claims in April 2003 and June 2006. 

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  In 
fact, in March 2006 the veteran advised the RO that he had no 
additional evidence to submit.  Hence, no further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Increased Evaluation

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate Diagnostic Codes identify various 
disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.1.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994).  A recent decision of the United States 
Court of Appeals for Veterans Claims (Court) has held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, No. 
05-2424 (U.S. Vet. App. Nov. 19, 2007).  In other words, 
where the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.

The RO granted service connection for residuals of a 
fractured 4th and 5th rib in a June 1972 rating decision.  At 
that time, a noncompensable evaluation was assigned pursuant 
to 38 C.F.R. § 4.71a, Diagnostic Code 5299-5297.  The veteran 
contends the current rating evaluation does not accurately 
reflect the severity of his disability.  

Diagnostic Code 5297 provides that a 10 percent evaluation is 
warranted for the removal of one rib or the resection of two 
or more ribs without regeneration.  A 20 percent evaluation 
is warranted where two ribs have been removed.  A 30 percent 
evaluation is warranted where three or four ribs have been 
removed.  A 40 percent evaluation is warranted where five or 
six ribs have been removed.  And a maximum 50 percent 
evaluation is warranted for the removal of six or more ribs.  
Notes to this Diagnostic Code provide that the rating for rib 
resection or removal is not to be applied with ratings for 
purulent pleurisy, lobectomy, pneumonectomy or injuries of 
pleural cavity.  However, rib resection will be considered as 
rib removal in thoracoplasty performed for collapse therapy 
or to accomplish obliteration of space and will be combined 
with the rating for lung collapse or with the rating for 
lobectomy, pneumonectomy or the graduated ratings for 
pulmonary tuberculosis. 38 C.F.R. § 4.71a.

As noted above, in order for a higher disability rating to be 
assigned under Diagnostic Code 5297, there must be, at a 
minimum, removal of one rib or the resection of two or more 
ribs without regeneration.  Here, the evidence of record does 
not demonstrate, nor does the veteran claim, that any of the 
ribs were removed or resected.  Therefore, an increased 
rating of 10 percent for the veteran's service-connected 
residuals of right rib fractures is not warranted.  Because 
the preponderance of the evidence is against the claim, the 
benefit of the doubt rule does not apply.  38 U.S.C.A. 
§ 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Residuals of a Concussion

The RO granted service connection for residuals of a 
concussion in a June 1972 rating decision.  At that time a 
noncompensable evaluation was assigned pursuant to 38 C.F.R. 
§ 4.124a, Diagnostic Code 8045.  The veteran contends the 
current rating evaluation does not accurately reflect the 
severity of his disability.  Specifically, the veteran 
alleged he has developed headaches, insomnia and dizziness.  
Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

Diagnostic Code 8045 sets forth that purely neurological 
disabilities, such as hemiplegia, epileptiform seizures, 
facial nerve paralysis, etc., following trauma to the brain 
will be rated under the diagnostic codes specifically dealing 
with such disabilities.  Purely subjective complaints such as 
headaches, dizziness, insomnia, etc., recognized as 
symptomatic of brain trauma, will be rated 10 percent and no 
more under Diagnostic Code 9304.  This 10 percent rating will 
not be combined with any other rating for a disability due to 
brain trauma.  Ratings in excess of 10 percent for brain 
disease due to trauma under Diagnostic Code 9304 are not 
assignable in the absence of a diagnosis of multi-infarct 
dementia associated with brain trauma.

The veteran underwent a VA examination in April 2003.  During 
this examination he complained of bilateral tinnitus, 
headaches, insomnia and dizziness as a result of the service-
connected concussion.  The veteran described dizziness upon 
getting up from a sitting position and with exercise. The 
examiner indicated he underwent pulmonary rehabilitation and 
exercised twice a week and none of the rehabilitation notes 
reflected dizzy spells.  The veteran explained he would feel 
dizzy but continued to exercise.  The examiner also noted 
there was no evidence the veteran complained of dizziness to 
his primary care provider.  The veteran also described daily 
frontal headaches upon waking up since the head trauma.  The 
headaches occurred on and off throughout the day.  He treated 
with aspirin.  The veteran explained he did not complain of 
headaches during the neurological consultation or primary 
care visits.  The examiner indicated there was no complaint 
of headaches on a prior 1972 VA examination.  The examiner 
diagnosed chronic headaches, dizziness and tinnitus and 
opined none of the symptoms were likely due to the 
concussion.  There was also a diagnosis of concussion, no 
residuals.  The examiner explained that the date of the onset 
of the claimed headaches, dizziness and tinnitus were not 
substantiated in the medical records.  

The evidence does not reflect any neurological disabilities 
including hemiplegia, epileptiform seizures or facial nerve 
paralysis as a result of the concussion, nor has the veteran 
so contended.  As such a separate rating for such 
disabilities is not for application.  Rather, the veteran 
contends he warrants an increased evaluation based upon 
symptoms of headaches, dizziness and insomnia.  In this 
regard, the veteran is competent to testify as to the 
symptoms he experienced, including headaches, dizziness and 
insomnia. Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Furthermore, 
the Board finds the veteran's testimony to be credible as 
there are no conflicting statements in the record nor is 
there any evidence suggesting the veteran was mistaken.  In 
fact, the veteran's complaint of headaches and dizziness was 
corroborated by the VA examination and subsequent VA 
outpatient treatment records. See Buchanan v. Nicolson, 451 
F.3d 1331 (Fed.Cir. 2006).  

While the evidence confirms the presence of these symptoms, 
it does not reflect that any of the above symptoms are 
related to the service-connected concussion.  In this regard 
the veteran underwent a VA examination in April 2003 to 
provide an opinion as to whether or not the symptoms were 
related to the concussion.  As described above, the VA 
examiner found the headaches, tinnitus and dizziness were not 
related to the concussion.  Significantly, records from 
shortly after the veteran's separation from service described 
no residual symptoms of the concussion.  Although the Board 
does not doubt the veteran's belief that his headaches, 
dizziness and insomnia had its onset during service, the 
veteran is not a medical professional competent to render an 
opinion on matters of a medical diagnosis or the etiology of 
a diagnosed disorder.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

In sum, while the veteran contends that the service-connected 
disorder has increased in severity, as a layperson he is only 
competent to report observable symptoms - not clinical 
findings which are applied to VA's Schedule for Rating 
Disabilities.  Compare  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992) and Massey v. Brown, 7 Vet. App. 204 (1994).  As 
the concussion was found to have no residual symptoms, an 
increased compensable evaluation is not warranted.  Because 
the preponderance of the evidence is against the claim, the 
benefit of the doubt rule does not apply.  38 U.S.C.A. 
§ 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  That an injury incurred in 
service alone is not enough.  There must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

Service connection may also be granted for certain chronic 
diseases, such as arthritis, when such disease is manifested 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1133, 1137; 
38 C.F.R. §§ 3.307, 3.309.  In addition, service connection 
may be granted for any disease diagnosed after discharge, 
when all of the evidence, including that pertinent to 
service, establishes that a disease was incurred in service. 
38 C.F.R. § 3.303(d). Generally, to prove service connection, 
the record must contain: (1) medical evidence of a current 
disability, (2) medical evidence, or in certain 
circumstances, lay testimony of an inservice incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the inservice 
disease or injury. Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).

Pre-existing condition

As an initial matter, medical evidence of record raised a 
question of whether the veteran had a pre-existing back 
condition.  A veteran is presumed in sound condition except 
for defects noted when examined and accepted for service. 
According to 38 C.F.R. § 3.304(b), the term "noted" denotes 
only such conditions that are recorded in examination 
reports.  The existence of conditions prior to service 
reported by the veteran as medical history does not 
constitute a notation of such conditions, but will be 
considered together with all other material evidence in 
determining the question of when a disease or disability 
began. See 38 C.F.R. § 3.304(b)(1).

Clear and unmistakable evidence that the disability existed 
prior to service and was not aggravated by service will rebut 
the presumption of soundness. 38 U.S.C.A. § 1111; VAOPGCPREC 
3- 2003.  A pre-existing disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service, unless there is a specific 
finding that the increase in disability is due to the natural 
progression of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.

In this case, the veteran reported a history of recurrent 
back pain in the March 1968 pre-induction report of medical 
history.  Significantly, however, the March 1968 pre-
induction examination described the spine and musculoskeletal 
system as normal and described no prior defect or injury of 
the back.  As no disability was noted on the examination, the 
veteran is presumed sound.

Because the presumption of soundness has attached, VA holds 
the burden of proving by clear and unmistakable evidence that 
both (1) the veteran's disease or injury pre-existed service 
and (2) that such disease or injury was not aggravated by 
service. VAOGCPREC 3-03.

Clear and unmistakable evidence is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard. See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
(noting that "clear and convincing" burden of proof, while a 
higher standard than a preponderance of the evidence, is a 
lower burden to satisfy than clear and unmistakable 
evidence).  It is an "onerous" evidentiary standard, 
requiring that the no-aggravation result be "undebatable". 
Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky 
v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. 
Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. 
App. at 258, 261; id. at 263 (Nebeker, C.J., concurring in 
part and dissenting in part).  Concerning clear and 
unmistakable evidence that the disease or injury was not 
aggravated by service, the second step necessary to rebut the 
presumption of soundness, a lack of aggravation may be shown 
by establishing that there was no increase in disability 
during service or that any increase in disability was due to 
the natural progress of the preexisting condition. Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. 
§ 1153.

In the present case, there is no competent medical evidence 
dated prior to the March 1968 pre-induction examination which 
reflects a diagnosis of a back condition or back pain.  Thus, 
the only medical record which refers to an injury prior to 
service was based entirely upon the veteran's history.  The 
Court has held that the transcription of medical history does 
not transform the information into competent medical evidence 
merely because the transcriber happens to be a medical 
professional. See Leshore v. Brown, 8 Vet. App. 406, 409 
(1995); Swann v. Brown, 5 Vet. App. 229, 233 (1993).  
Similarly, the law has provided that history provided by the 
veteran of the preservice existence of conditions recorded at 
the time of the entrance examination does not, in itself, 
constitute a notation of a preexisting condition. 38 C.F.R. 
§ 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); 
Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  In sum, there 
is no competent medical evidence of record to elucidate the 
nature of the injury; any residuals; the course of treatment, 
or any other factors that may enable the Board to gauge any 
relevant information as to its preexistence.  As such, the 
veteran's history alone, without any corroborating medical 
evidence, is insufficient to rebut the presumption of 
soundness.

Because the presumption of soundness has not been rebutted, 
the claim becomes one of service connection, without 
consideration of aggravation of a preexisting condition. See 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

Degenerative Joint Disease of Multiple Joints

The veteran seeks service connection for degenerative joint 
disease of the cervical spine, lumbar spine, right hip and 
bilateral knees.  The veteran contends all of these 
conditions stem from his altered gait from a leg length 
discrepancy.  Having carefully considered the claims in light 
of the record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence is against the 
claim and the appeals will be denied.

The veteran has a current diagnosis for each of the claimed 
conditions.  Specifically, the June 2006 VA examination 
confirmed the veteran had degenerative joint disease of the 
cervical spine, lumbar spine, right knee, right hip and left 
knee.  The remaining question, therefore, is whether there is 
evidence of an inservice occurrence of an injury or disease 
and medical evidence of a nexus or relationship between the 
current disability and the inservice disease or injury.

Service medical records, however, fail to document complaints 
treatment or diagnoses of a joint condition other than the 
fractured left femur.  Similarly, the separation examination 
performed in April 1971 concluded only with a diagnosis of 
fracture, closed, left femur, healed.

More significantly, there is no competent medical evidence of 
a nexus between any of the veteran's current disabilities and 
service.  By "competent medical evidence" is meant in part 
that which is provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  In fact, 
none of the medical records relate the degenerative joint 
disease of any joint directly to the veteran's service.

Nor is there any evidence of continuity of symptomatology.  
The first indication of complaints of degenerative joint 
disease or osteoarthritis is a July 2001 VA outpatient 
treatment record (i.e. approximately 30 years after the 
veteran's discharge from service).  The gap in evidence 
constitutes negative evidence that tends to disprove the 
veteran's claim that the veteran had an injury in service 
that resulted in a chronic disability or persistent symptoms. 
See Forshey v. West, 12 Vet. App. 71, 74 (1998); aff'd sub 
nom, Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence of 
an alleged fact).  This gap in the evidence also indicates 
that presumptive service connection for arthritis is not 
warranted as there is no evidence that the disease had its 
onset within one year after separation from service.

However, the veteran's primary contention is that his 
service-connected residuals of a fractured right femur 
resulted in a shortened left leg which caused the arthritis 
of the back, neck, right knee, left knee and right hip.  In 
this regard, the law provides that secondary service 
connection shall be awarded when a disability is 
"proximately due to or the result of a service-connected 
disease or injury."  38 C.F.R. § 3.310(a) (2003).  See 
Libertine v. Brown, 9 Vet. App. 521, 522 (1996); Harder v. 
Brown, 5 Vet. App. 183, 187 (1993).  Additional disability 
resulting from the aggravation of a non-service-connected 
condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a). Allen v. Brown, 7 
Vet. App. 439, 448 (en banc).  Establishing service 
connection on a secondary basis therefore requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service connected disability. 

As noted above, the veteran has current disabilities of 
degenerative joint disease of the cervical spine, lumbar 
spine, bilateral knees and right hip.  Additionally, the 
record reflects the veteran is in receipt of service 
connection for residuals of a fractured left femur with 
marked overriding and shortening of the left lower extremity.  
Thus, the remaining question is whether there is medical 
evidence of a nexus or relationship between the current 
disability and the service-connected disease or injury.

As noted above the first notation of osteoarthritis was a 
July 2001 VA outpatient treatment record.  The veteran 
complained of chronic lower back pain, left knee pain and 
right hip pain with standing.  He described a history of a 
fractured femur and noted his left leg was shorter than the 
right leg.  He denied wearing a shoe lift and reported the 
joint pain worsened.  The physician reported the left leg was 
noticeably shorter than the right.  The assessment was 
significant osteoarthritis of the lower back, right hip and 
left knee (aggravated by left leg being shorter than the 
right).  The veteran was referred for x-rays and for a shoe 
lift.

A May 2002 private medical record reflected the veteran 
complained of bilateral knee pain.  The veteran explained he 
had a femur fracture at age 20 and since that time he had a 3/4 
inch leg discrepancy.  He described episodes of intermittent 
knee pain but indicated the pain increased 10 years ago.  He 
indicated he treated with medication and occasional cortisone 
shots.  He explained he slipped and feel a few weeks prior to 
the visit and the right knee sustained a hyperflexion injury. 
He denied swelling.  Range of motion testing was normal for 
the hips, ankles and feet.  The bilateral knees had pain with 
forced flexion.  X-rays showed medial joint space loss of the 
right knee and some severe patella changes but no other 
significant abnormalities.  The left knee showed severe 
degenerative changes in all three compartments, worse at 
medial tibial femoral joint where there was bone on bone 
arthritis and significant spurring and at the patellofemoral 
joint where there was significant spurring and deformity of 
the patella.  The impression was right knee mild degenerative 
joint disease, probably acute meniscus tear and left knee 
severe osteoarthritis. 

The veteran underwent a VA examination in April 2003.  During 
this examination the veteran claimed a knee condition, back 
condition and right hip condition secondary to an altered 
gait.  He complained of chronic neck pain, numbness in the 
right hand, pain the bilateral knees, pain in the right hip 
and constant back pain that interfered with his sleep.  The 
veteran explained the knees swelled and gave way.  When the 
pain flared up he could only bend the knees to 90 degrees.  
The examiner noted a magnetic resonance imaging test (MRI) of 
the left knee showed degenerative changes, chrondromalacia, 
and a torn medial meniscus.  The veteran reported an 
arthroscopic surgery of the right knee for a torn meniscus in 
June 2001.  He described pain in the right hip upon standing.  
Back pain increased after prolonged standing or bending.  No 
bowel or bladder symptoms were noted.  He complained of neck 
stiffness and numbness in the right hand in the morning and 
with driving.  There was no weakness of the hand grasp.  The 
veteran treated with medication and used bilateral knee 
braces.  

Clinical examination and x-rays confirmed diagnoses of 
degenerative changes in the cervical spine, hips, and knees.  
An MRI of the lumbar spine showed L4-5 partial disc 
desiccation and mild to moderate facet arthropathy resulting 
in mild canal stenosis.  There was no evidence of disc 
herniation.  The MRI also revealed L5-S1 grade 1 
spondylolisthesis of L5 on S1 with bilateral cephalocaudad 
neural foraminal stenosis.  The concluding diagnoses were 
degenerative joint and disc disease of the lumbar spine, not 
likely secondary to the left femur fracture; degenerative 
joint disease, bilateral knees, not likely secondary to the 
fracture of the left femur and degenerative joint disease of 
the cervical spine, not likely caused by the fractured ribs 
or femur. 

A June 2003 treatment record from D.W.G., MD explained the 
veteran was seen status post right knee arthroscopy.  The 
physician indicated the veteran had an arthroscopy 
examination of the right knee that required a meniscectomy 
and had significant osteochondral defect of the right knee 
involving medial and lateral joint space. There was a large 
loose body within the knee and Grade1V medial joint space 
changes. The veteran had been seen for knee problems and had 
documented severe tricompartment disease of the left knee 
with osteoarthritis and a contributing problem with a 1 1/2 
inch shortening on the left side. The veteran was still 
symptomatic. The physician stated there was a significant 
disability involving the left knee with osteoarthritis.  The 
physician indicated the leg length discrepancy on the left 
side contributed and the veteran would probably have problems 
in the future.  The impression was status post right knee 
arthroscopy.  The physician related these were contributing 
factors to chronic back and hip pain and discomfort. 

A July 2003 letter from D.W.G., MD related the veteran had a 
3/4 inch leg length discrepancy.  Dr. G. explained the leg 
length discrepancy was secondary to a femur fracture at age 
20.  Dr. G. opined the long term leg length discrepancy 
contributed to back knee and hip problems.  Dr. G. also noted 
the veteran also had an antalgic gait secondary to a severe 
arthritic knee. 

An October 2004 letter from the veteran's daughter, K.A.P., 
M.D. explained that the veteran's injury in November 1970 
resulted in a significant leg length discrepancy which lead 
to chronic musculoskeletal pain.  Dr. P. explained she 
reviewed the medical records and evaluated the veteran during 
a personal visit.  She indicated the femur fracture of the 
left leg led to a 1.5 inch leg length discrepancy. She 
related current problems of bilateral knee pain, right hip 
pain and lumbar pain which progressed over the past 25 years 
to the point where the pain was now a 10 on a scale of 10 and 
interfered with sleep.  Pain initially began in the low back 
and left knee, and because of compensatory mechanisms due to 
the leg length discrepancy and pain, the veteran now had pain 
in the low back, hips and knees. Weight bearing activities 
were significantly limited due to pain.   

The veteran's surgical history included a left fractured 
femur in a November 1970 and right knee arthroscopy in 2001.  
Dr. P. reported no family history of chronic illness.  
Clinical examination reflected the right leg measured one and 
one half inches longer than the left from anterior superior 
iliac spine to the lateral malleolus.  Straight leg test was 
negative bilaterally.  Range of motion was good at the hips.  
There was a small effusion on the left knee.  Anterior and 
posterior drawer tests were negative.  The gait was described 
as antalgic.  The left shoulder was lower than the right.  
The left anterior superior iliac spine was lower than the 
right.  Dr. P. concluded the veteran had chronic lumbar hip 
and knee pain secondary to traumatic arthritis and 
degenerative joint disease.  She opined the musculoskeletal 
problems were related to arthritis and the marked leg length 
discrepancy.  She explained the leg length discrepancy caused 
malalignment of the hips and spine leading to compensation of 
the musculoskeletal system.  She indicated the veteran was 
active before but chronic pain led to inactivity and obesity. 

An April 2005 note from the veteran's spouse S.F.P., OTR.L., 
explained the veteran sustained a fractured femur during 
service and subsequently developed a 3/4 inch leg length 
discrepancy.  She referenced articles concerning leg length 
inequality and indicated that leg length inequality can be a 
significant cause of low back pain and can include hip, knee 
and leg problems of the longer leg.  She also referred to a 
paper from the Veterans Administration in Canada and noted 
based upon these guidelines the veteran would fall into the 
moderate category.  Dr. P. indicated the veteran had an 
inequality of 3/4 inch in 1970 and by 2003 it was 1 1/2 inches.  
He had a progressive decline in functioning due to 
osteoarthritis, degenerative disk disease, major depression, 
anxiety, chronic pain, obesity, emphysema, chronic 
obstructive pulmonary disease and lumbago.  He treated with 
medication, physical therapy, epidural injections, right 
total knee replacement, lift shoes and pain management.  She 
concluded that there was specific evidence demonstrating the 
progression of problems originating form the fractured femur, 
leg length inequality and multiple orthopedic problems. 

The veteran also submitted an undated letter by S.F.P.  She 
indicated she reviewed the veteran' medical history and 
records and explained the veteran was injured in November 
1970 resulting in a leg length discrepancy of 3/4 an inch and 
an altered gait patter.  During the past 14 years Dr. P. 
described an increased inability to ambulate, and difficulty 
standing, walking, bending, kneeling, crawling and sitting.  
She explained the veteran was diagnosed with osteoarthritis, 
degenerative joint disease of the hip, knees and lumbar 
spine, spondylolisthesis and spinal stenosis and degenerative 
disc disease of the spine.  She referred to the veteran's 
treatment by Dr. D.W.G. and at the VA outpatient treatment 
center.  Additionally, she referenced articles which 
supported a connection between a fractured femur, leg length 
discrepancy, traumatic arthritis and vertebral and joint 
changes in the knees, hips and spine.  

Given the conflicting evidence, including differences in the 
exact measurement of the leg length discrepancy, the veteran 
was afforded another VA examination in June 2006 to 
specifically address whether or not the veteran's conditions 
were related to the service or were caused or aggravated by 
the shortened leg.  The examiner reviewed the medical records 
and examined the veteran.  Clinical examination reflected no 
constitutional symptoms of arthritis.  There were also no 
incapacitating episodes of arthritis.  The veteran walked 
with a cane and had an antalgic gait.  As noted above, the 
clinical examination and x-rays confirmed diagnoses of 
degenerative joint disease of the hips, back, bilateral knees 
and cervical spine.  

The examiner concluded that there were several confounding 
features of the veteran's presentation that made it less 
likely as not that the cervical spine degenerative joint 
disease, lumbar spine degenerative joint disease, right knee, 
right hip were caused by or permanently aggravated by the 
auto accident in service or the service-connected residuals 
of a left femur fracture with shortening of the left lower 
extremity.  The examiner reviewed the reports of D.W.G., M.D. 
and K.A.P., M.D. and indicated that while the veteran was 
clearly limited by arthritis, he disagreed with the other 
physicians' findings.  The examiner explained that Dr. G. 
found in a short one paragraph note that all subsequent joint 
and back symptomatology was related to the leg length 
discrepancy of 3/4 inch.  The examiner noted that Dr. P. had 
described a 1 1/2 inch difference in the length of the legs.  
The examiner measured the veteran's legs and found the left 
leg was 41.75 inches and the right leg was 42.25 inches, a 
difference of 1/2 inch.  

The examiner explained there was nothing in the literature 
that alluded to a causal relationship between the systemic 
osteodegenerative arthritis and the presence of a slight 
discrepancy in leg length.  He clarified that an examiner 
would reasonably expect to see other salient findings, such 
as asymmetry of the pelvic girdle or shoulders or 
compensatory scoliosis, with a significant leg length 
discrepancy.  The examiner stated that these findings were 
not present on objective examination of the veteran.  The 
examiner indicated it was more likely that the 
osteodegenerative joint and back problems were related to the 
factors of stress on the joints from loading and unloading 
trucks, climbing in and out of trucks, hours of driving, and 
work he performed as a maintenance supervisor.  Furthermore, 
the examiner noted the veteran's overall health, including 
severe chronic obstructive pulmonary disease and diabetes, 
could contribute to osteoporosis and degenerative spine 
changes.  

It is the Board's fundamental responsibility to evaluate the 
probative value of all medical and lay evidence.  See Owens 
v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. 
App. 36 (1994); see also Guerrieri v. Brown, 4 Vet. App. 467, 
470-471 (1993) [observing that the evaluation of medical 
evidence involves inquiry into, inter alia, the medical 
expert's personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches].  In the evaluation of 
evidence, VA adjudicators may properly consider internal 
inconsistency, facial plausibility and consistency with other 
evidence submitted on behalf of the veteran. See Caluza v. 
Brown, 7 Vet. App. 498, 510-511 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996)(holding that credibility can be impeached 
generally by a showing of interest, bias, inconsistent 
statements, or, to a certain extent, bad character). It has 
also been observed that the Board has the "authority to 
discount the weight and probative value of evidence in light 
of its inherent characteristics in its relationship to other 
items of evidence." Madden v. Brown, 125 F. 3d 1447, 1481 
(Fed. Cir. 1997).

The Board finds the most probative evidence concerning the 
etiology of degenerative joint disease of multiple joints is 
the June 2006 VA examination.  Specifically, the Board notes 
the examiner reviewed the claims file, including the 
statements of K.A.P., M.D. and D.W.G., M.D.  He also 
conducted clinical testing and provided a detailed rationale 
for his opinion.  

While D.W.G., M.D. and some VA outpatient physicians 
concluded that the veteran's osteoarthritis was caused by the 
leg length discrepancy, they did not provide a detailed 
rationale for the findings.  Similarly, the April 2003 VA 
examination finding no relationship between the conditions 
provided no rationale for this opinion.  The Court has held 
that the value of a physician's statement is dependent, in 
part, upon the extent to which it reflects "clinical data or 
other rationale to support his opinion." Bloom v. West, 12 
Vet. App. 185, 187 (1999). Thus, a medical opinion is 
inadequate when it is unsupported by medical evidence. Black 
v. Brown, 5 Vet. App. 177, 180 (1995). See also, Knightly v. 
Brown, 6 Vet. App. 200 (1994); Miller v. West, 11 Vet. App. 
345, 358 (1998) (medical opinions must be supported by 
clinical findings in the record and conclusions of medical 
professionals which are not accompanied by a factual 
predicate in the record are not probative medical opinions).  
As such, these opinions are less probative than the other 
evidence of record. 

While S.F.P. and K.A.P. are both doctors and clearly 
competent to provide medical opinions, the Board finds their 
opinions to be less probative than the June 2006 VA 
examination.  For example, while K.A.P. performed a clinical 
evaluation of the veteran and provided some rationale for her 
opinion, it is noted that she was a fellow in cardiovascular 
disease. Sklar v. Brown, 5 Vet. App. 140, 146 
(1993)(Observing that a specialist's opinion as to a medical 
matter outside of his or her specialty to be given little 
weight).  Concerning S.F.P, there is no indication Dr. P. 
examined the veteran.  See also Guerrieri v. Brown, 4 Vet. 
App. 467, 470-471 (1993) (Observing that the evaluation of 
medical evidence involves inquiry into, inter alia, the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches).  
Furthermore, S.F.P. provided little rationale for her 
findings other than referring to medical articles.  See Bloom 
v. West, 12 Vet. App. 185, 187 (1999).

Additionally, both S.F.P. and K.A.P. have an interest in the 
outcome of the claim as they are related to the veteran.  The 
law recognizes the Board's "authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence." Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); see also Caluza v. Brown, 7 Vet. App. 498, 510-511 
(1995) (holding that credibility can be impeached generally 
by a showing of interest, bias, inconsistent statements, or, 
to a certain extent, bad character).  Here, there is basis to 
argue S.F.P and K.A.P.'s interest in obtaining a favorable 
decision on the veteran's claim, and, this consideration, 
when collectively viewed with the negative clinical evidence 
and lack of rationale for the opinions tends to disfavor the 
claim.  

The possibility of a relationship between a shortened leg and 
arthritis has been raised by statements and material 
submitted by the veteran; specifically medical articles that 
explore the link between a leg length discrepancy and 
arthritis and general articles concerning the etiology of 
joint pain.  The Court has held that generic medical 
literature which does not apply medical principles regarding 
causation or etiology to the facts of an individual case does 
not provide competent evidence to establish the nexus 
element. See Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  
However, medical treatise information may be regarded as 
competent evidence where "standing alone, [it] discusses 
generic relationships with a degree of certainty such that, 
under the facts of a specific case, there is at least 
plausible causality based upon objective facts rather than on 
an unsubstantiated lay medical opinion." Wallin v. West, 11 
Vet. App. 509, 513 (1998).

The Board finds that none of the material submitted in this 
case appears to meet the standard set forth in Wallin because 
it does not discuss the particular facts and circumstances of 
the veteran or delve into an association between the 
veteran's leg length discrepancy and his currently 
demonstrated degenerative joint disease.  While the articles 
stand for the proposition that a discrepancy in leg length 
may be a cause of arthritis in other joints, these articles 
also noted that there were studies demonstrating small 
discrepancies in leg length were common and had no long term 
effects.  The articles also cite several other causes of 
arthritis, including chronic use, disease, congenital 
deformities and aging.  The articles described conditions 
such as compensatory scoliosis and becoming knock kneed or 
bow legged which may demonstrate the leg length discrepancy 
had a detrimental effect on other joints.  That there may be 
a relationship between leg length discrepancies and 
osteoarthritis is insufficient to support a claim.  The law 
has recognized that service connection may not be based on 
resort to speculation or remote possibility. 38 C.F.R. § 
3.102; Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); 
Obert v. Brown, 5 Vet. App. 30, 33 (1993). 

Most significantly, the June 2006 VA examiner reviewed the 
medical articles submitted by the veteran and found there was 
nothing in the literature that alluded to a cause and effect 
relationship between this particular veteran's systemic 
osteodegenerative arthritis and the presence of a slight 
discrepancy in leg length.  Furthermore, the examiner 
specifically found the veteran did not have objective 
evidence such as asymmetry in hip girdle or compensatory 
scoliosis to illustrate a detrimental effect.  Therefore, 
these articles and excerpts proffered by the veteran are not 
regarded as helpful as not one of them applies the specific 
facts to this specific case. Sacks v. West, 11 Vet. App. 314, 
317 (1998).

There can be no doubt from review of the record that the 
veteran rendered honorable and faithful service for which the 
Board is grateful, and the veteran is sincere in his belief 
that his conditions are related to the shortened left leg.  
While the Board has carefully reviewed the record in depth, 
it has been unable to identify a basis upon which service 
connection may be granted.  The Board has also considered the 
benefit of the doubt rule in this case, but as the 
preponderance of the evidence is against the claim, the 
evidence is not in equipoise, and there is no basis to apply 
it.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Accordingly, service 
connection for degenerative joint disease of the cervical 
spine, lumbar spine, right hip and bilateral knees is denied.

Tinnitus 

The veteran also seeks service connection for tinnitus.  The 
veteran has a current disability as reflected in the April 
2003 VA examination which documented a constant ringing 
tinnitus in both ears.  The remaining question, therefore, is 
whether there is evidence of an inservice occurrence of an 
injury or disease and medical evidence of a nexus or 
relationship between the current disability and the inservice 
disease or injury.

Service medical records however fail to document complaints 
or treatment for tinnitus during service.  While there was no 
diagnosis of tinnitus during service, the veteran reported 
exposure to noise from training during the April 2003 VA 
examination.

In the case of a veteran who engaged in combat with the enemy 
in active service, VA shall accept as sufficient proof of 
service connection of any disease or injury alleged to have 
been incurred in or aggravated by such service satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease. 38 U.S.C.A. § 1154(b).  So long as 
the evidence is consistent with the circumstances, conditions 
or hardships of such service, the fact that there is no 
official record of such incurrence or aggravation in such 
service is of no consequence.  Every reasonable doubt shall 
be resolved in favor of the veteran. Id.  The phrase "engaged 
in combat with the enemy" requires that the veteran have 
personally taken part in a fight or encounter with a military 
foe or hostile unit of instrumentality.  The phrase does not 
apply to veterans who merely served in a general "combat 
area" or combat zone, but did not themselves engage in combat 
with the enemy. See VAOPGCPREC 12-99 (Oct. 18, 1999).

In the present case, the veteran has not alleged he served in 
combat, nor is there any evidence of such service.  The 
veteran's military occupational specialty was that of an 
administrative specialist and there is no evidence the 
veteran was the recipient of any combat-related awards or 
decorations.  As the veteran is not shown to have served in 
combat and is not otherwise shown to have significant noise 
exposure during his service, his description of noise 
exposure from training without further corroboration is not a 
sufficient inservice incurrence.

Even assuming the noise during the veteran's training was a 
sufficient inservice incurrence, service connection is not 
warranted as there is no competent medical evidence of a 
nexus.  See Holbrook v. Brown, 8 Vet. App. 91 (1995) (Holding 
that the Board has the fundamental authority to decide a 
claim in the alternative.).  

In this regard, the veteran underwent a VA examination in 
April 2003.  The veteran related a history of military 
acoustic trauma exposure while training with heavy equipment.  
He also described post service noise exposure from mechanic 
work but denied significant occupational exposure as he 
indicated he worked as a maintenance supervisor for a 
fertilizer company.  He also described a traumatic brain 
injury during service.  He complained the right ear 
frequently clogged up, got infected and had a constant 
ringing.  He indicated the ringing tinnitus was in both ears, 
worse in the right and had been present for the last 10 to 30 
years.  He was unable to specify the exact date or 
circumstance of the onset.  Audiological testing was 
performed which revealed a diagnosis of mild sensorineural 
hearing loss bilaterally.  The examiner explained the 
tinnitus was likely due to the same etiology as the hearing 
loss.  Based upon test results the examiner indicated there 
was a remote possibility the hearing loss of the left ear at 
high frequencies was as likely as not due to military noise 
exposure but overall it was mostly as unlikely as not that 
hearing loss was due to military noise exposure.  

In sum, the examiner found it was unlikely the tinnitus was 
related to service.  To the extent the examiner noted there 
was a remote possibility that the tinnitus was related to 
service, VA regulation provides that service connection may 
not be based on a resort to speculation or even remote 
possibility. See 38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. 
App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992)(medical evidence which merely indicates that the 
alleged disorder "may or may not" exist or "may or may not" 
be related, is too speculative to establish the presence of 
the claimed disorder or any such relationship). 

The Board also considered whether service connection may be 
granted on the theory of continuity of symptomatology as a 
veteran is competent to testify as to the symptoms he 
experienced, including the presence of ringing of the ears. 
Barr v. Nicholson, 21 Vet. App. 303 (2007); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  However, the first 
documentation of tinnitus in the medical records is the April 
2003 VA examination.  Significantly, at that time the veteran 
was uncertain of the onset of the condition and described it 
as "10-30 years ago."  As such, while the veteran is 
competent to report symptoms such as ringing of the ears, his 
statements as to the onset of the condition are not credible.  
Rather, the veteran has conflicting statements as to the 
onset of the condition.  See Buchanan v. Nicolson, 451 F.3d 
1331 (Fed.Cir. 2006).  Significantly, in two VA examinations 
performed shortly after the veteran's separation from 
service, there is no indication the veteran complained of 
ringing of the ears.  Because these records were generated 
with a view towards ascertaining the appellant's then-state 
of physical fitness, they are akin to statements of diagnosis 
and treatment and are of increased probative value.  Rucker 
v. Brown, 10 Vet. App. 67, 73 (1997) (Observing that although 
formal rules of evidence do not apply before the Board, 
recourse to the Federal Rules of Evidence may be appropriate 
if it assists in the articulation of the reasons for the 
Board's decision); see also  LILLY'S: AN INTRODUCTION TO THE LAW OF 
EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state 
jurisdictions, including the federal judiciary and Federal 
Rule 803(4), expand the hearsay exception for physical 
conditions to include statements of past physical condition 
on the rational that statements made to physicians for 
purposes of diagnosis and treatment are exceptionally 
trustworthy since the declarant has a strong motive to tell 
the truth in order to receive proper care).  Nor is there any 
other evidence corroborating the veteran's assertion as to 
the onset of the tinnitus.  

Therefore without evidence of a nexus or evidence 
illustrating the veteran had constant complaints of tinnitus 
since service the preponderance of the evidence is against 
the veteran's claim.  Because the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
does not apply.  38 U.S.C.A. § 5107(b); see Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

A compensable evaluation for residuals of a fracture of the 
left 4th and 5th ribs is denied.

A compensable evaluation for residuals of a concussion is 
denied.

Service connection for degenerative joint disease of the left 
knee is denied.

Service connection for degenerative joint disease of the 
right knee is denied.

Service connection for degenerative joint disease of the 
lumbar spine is denied.

Service connection for degenerative changes of the right hip 
is denied.

Service connection for degenerative changes of the cervical 
spine is denied.



Service connection for tinnitus is denied.


____________________________________________
L. M. BARNARD 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


